Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 9  have been amended as follows:

1.  (Currently amended)  A light-emitting device comprising:
	a substrate;
	a laminated structure provided at the substrate and having a plurality of columnar parts; and
	a light propagation layer disposed in spaces between the plurality of columnar parts to laterally surround the plurality of columnar parts,  
	wherein each of the plurality of columnar parts includes:
		a first semiconductor layer that is an n-type;
		a second semiconductor layer that is a p-type;
		a light-emitting layer provided between the first semiconductor layer and the second semiconductor layer; and
		an electrode provided on the second semiconductor layer, the electrode contacting a first part of a top surface of the second semiconductor layer, the electrode not contacting a second part of the top surface of the second semiconductor layer,
	the first part of the top surface of the second semiconductor layer is exposed from the light propagation layer,
	the second part of the top surface of the second semiconductor layer is covered by the light propagation layer, 
	a top surface of a cross section of the substrate and a bottom surface of a cross section of the electrode are substantially parallel to each other except for parts of the bottom surface of the electrode where the first part of the top surface of the second semiconductor layer and the electrode contact each other,   
	the first semiconductor layer is provided between the light-emitting layer and the substrate,
	a top surface of the light-emitting layer has a first facet surface,
	the top surface of the second semiconductor layer has a second facet surface,
	a relation of [Symbol font/0x71]2[Symbol font/0xA3][Symbol font/0x71]1 is satisfied,
	where [Symbol font/0x71]1 is a taper angle of the first facet surface, and [Symbol font/0x71]2 is a taper angle of the second facet surface, and
	[Symbol font/0x71]1 is 70[Symbol font/0xB0] or smaller, 
	[Symbol font/0x71]2 is 30[Symbol font/0xB0] or greater, and
	lateral surfaces of the first semiconductor layer, the second semiconductor layer, and the light emitting layer are substantially perpendicular to the top surface of the cross section of the substrate and aligned in a line.

9.  (Currently amended)  A projector comprising:
a light-emitting device, the light-emitting device including:
a substrate;
a laminated structure provided at the substrate and having a plurality of columnar parts; and
a light propagation layer disposed in spaces between the plurality of columnar parts to laterally surround the plurality of columnar parts; and
an optical element receiving a light from the light-emitting device, 
wherein each of the plurality of columnar parts includes:
		a first semiconductor layer that is an n-type;
		a second semiconductor layer that is a p-type;
		a light-emitting layer provided between the first semiconductor layer and the second semiconductor layer; and
		an electrode provided on the second semiconductor layer, the electrode contacting a first part of a top surface of the second semiconductor layer, the electrode not contacting a second part of the top surface of the second semiconductor layer,
	the first part of the top surface of the second semiconductor layer is exposed from the light propagation layer,
	the second part of the top surface of the second semiconductor layer is covered by the light propagation layer, 
	a top surface of a cross section of the substrate and a bottom surface of a cross section of the electrode are substantially parallel to each other except for parts of the bottom surface of the electrode where the first part of the top surface of the second semiconductor layer and the electrode contact each other,
	the first semiconductor layer is provided between the light-emitting layer and the substrate,
	a top surface of the light-emitting layer has a first facet surface,
	the top surface of the second semiconductor layer has a second facet surface,
	a relation of [Symbol font/0x71]2[Symbol font/0xA3][Symbol font/0x71]1 is satisfied,
	where [Symbol font/0x71]1 is a taper angle of the first facet surface, and [Symbol font/0x71]2 is a taper angle of the second facet surface, and
	[Symbol font/0x71]1 is 70[Symbol font/0xB0] or smaller, 
	[Symbol font/0x71]2 is 30[Symbol font/0xB0] or greater, and
lateral surfaces of the first semiconductor layer,  the second semiconductor layer, and the light emitting layer are substantially perpendicular to the top surface of the cross section of the substrate and aligned in a line.


Authorization for this examiner’s amendment was given by Bryant E. Wade on 05/17/2022.





Allowable Subject Matter

Claims 1-5 and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:  

HWANG (US 20130313514 A1) is hereby cited as the closest prior art. Like the claimed invention, Figures 1-3 of HWANG teaches a substrate and a plurality of nanostructures spaced apart from one another on the substrate. The nanostructures include a first conductivity-type semiconductor layer core, an active layer, and a second conductivity-type semiconductor layer. A filler fills spaces between the plurality of nanostructures and is formed to be lower than the nanostructures. An electrode is formed to cover upper portions of the nanostructures and portions of lateral surfaces of the nanostructures and electrically connected to the second conductivity-type semiconductor layer ([0007]). 
 
However, none of the above prior arts alone or in combination with other arts teaches a light-emitting device, wherein the light-emitting device including lateral surfaces of the first semiconductor layer, the second semiconductor layer, and the light emitting layer are substantially perpendicular to the top surface of the cross section of the substrate and aligned in a line” in combination with other limitation in the claims 1 and 9. Thus, the Applicant’s claims are determined to be novel and non-obvious.


For these reasons, independent claims 1 and 9 are allowed.
Claims 2-5 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813